       Case 2:19-cv-02214-AC Document 15 Filed 09/30/20 Page 1 of 1


1
2
3
4
5
6
7
8                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF CALIFORNIA
9
10   GLORIA K. THRELKELD,                    )   Case No.: 2:19-cv-02214-AC
                                             )
11               Plaintiff,                  )   {PROPOSED} ORDER AWARDING
                                             )   EQUAL ACCESS TO JUSTICE ACT
12         vs.                               )   ATTORNEY FEES AND EXPENSES
                                             )   PURSUANT TO 28 U.S.C. § 2412(d)
13   ANDREW SAUL,                            )   AND COSTS PURSUANT TO 28
     Commissioner of Social Security,        )   U.S.C. § 1920
14                                           )
                 Defendant                   )
15                                           )
                                             )
16
17         Based upon the parties’ Stipulation for the Award and Payment of Equal

18   Access to Justice Act Fees, Costs, and Expenses:

19         IT IS ORDERED that fees and expenses in the amount of $3,750 as

20   authorized by 28 U.S.C. § 2412, and costs in the amount of $400 as authorized by

21   28 U.S.C. § 1920, be awarded subject to the terms of the Stipulation.

22   DATED: September 29, 2020

23
24
25
26

                                             -1-
